Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closest prior art Pandev et al. (US 2016/0327605) discloses a method and system for monitoring parameters characterizing a set of hot spot structures fabricated at different locations on a semiconductor wafer are presented herein. The hot spot structures are device structures that exhibit sensitivity to process variations and give rise to limitations on permissible process variations that must be enforced to prevent device failures and low yield. A trained hot spot measurement model is employed to receive measurement data generated by one or more metrology systems at one or more metrology targets and directly determine values of one or more hot spot parameters. The hot spot measurement model is trained to establish a functional relationship between one or more characteristics of a hot spot structure under consideration and corresponding measurement data associated with measurements of at least one metrology target on the same wafer. A fabrication process parameter is adjusted based on the value of a measured hot spot parameter (par. [0026]; [0034]; [0046]; [0070]). Pandev does not disclose or fairly suggest “providing a spot map correlating a plurality of reference field images (RFIs) to a corresponding plurality of reference spot locations (RSLs) on at least one reference structure formed on a reference semiconductor device wafer; and identifying, for said measurement, a measurement spot location (MSL) on said at least one FPFSDW structure, using said MFI and said spot map; and generating a quality metric of said FPFSDW, using said pupil image and said MSL” recited in independent claim 1 in combination with other features of the claim;  “a spot map generator operative to generate a spot map correlating a plurality of reference field images (RFIs) to a corresponding plurality of reference spot locations (RSLs) on at least one reference structure formed on a reference semiconductor device wafer; and a field image-location mapping engine (FILME) operative to correlate each of a plurality of measurement field images (MFIs) with a corresponding measurement spot location (MSL) on at least one FPFSDW structure formed on said FPFSDW, using said spot map” recited in claims 10 and 15 in combination with other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665